Citation Nr: 0426728	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-31 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
duodenal ulcer from April 19, 1996.

2.  Entitlement to restoration of a 40 percent rating for a 
duodenal ulcer from July 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to July 
1957 and from September 1957 to September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which increased the schedular 
evaluation for a duodenal ulcer from 20 to 40 percent, 
effective from April 19, 1996.  Later, in August 2003, the RO 
proposed to reduce the evaluation assigned for his duodenal 
ulcer to 20 percent.  That reduction was effectuated, 
effective July 1, 2004, in a March 2004 rating decision.

During the period of time in which the RO was processing the 
claim for benefits involving the veteran's ulcer, action was 
also taken with respect to other claims filed for VA 
compensation.  Specifically, an April 2003 rating action 
denied a claim to reopen the issue of entitlement to service 
connection for residuals of a stab wound.  Notice of that 
decision was furnished in May 2003.  In the absence of a 
timely appeal of the April 2003 denial, that matter is not 
before the Board for review.  The same is true with respect 
to the claim of entitlement to service connection for PTSD, 
which the appellant withdrew in August 2003 correspondence to 
the RO.  


REMAND

In his substantive appeal received by the RO in August 1996, 
the veteran requested personal hearings, including a hearing 
before the Board, sitting at the RO.  While the veteran also 
requested a hearing in Washington, D.C., "if required," the 
Board advises the veteran that a hearing in Washington is not 
required.  Moreover, the veteran traveling to New York City 
to meet with a Veterans Law Judge there should be more 
convenient to him that traveling to Washington.  

As no attempt has to date been made to afford the veteran his 
requested travel board hearing and as the record does not 
indicate that such request was withdrawn or otherwise 
modified, a remand is required to preserve the veteran's due 
process rights.

Accordingly, this matter is REMANDED to the RO for the 
following:

The veteran must be afforded a hearing 
before the Board, sitting at the RO in 
New York, New York, in accordance with 
his August 1996 request therefor.

Following the completion of any further actions by the RO, 
the case must be returned to the Board.  The veteran need 
take no action until otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




